DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-9, and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, 6-9, 11-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (U.S. PG. Pub. No. 2011/0267167 A1) in view of Toi et al. (U.S. Patent No. 6,480,083 B1).
With respect to claim 1, Ogawa et al., hereinafter referred to as “Ogawa,” teaches an inductor component 20 [Fig. 6] comprising: 
a core 11 including a substantially column-shaped shaft (shaft on which coil 15 is wound) and a pair of supports 11b provided at both ends of the shaft; 
terminal electrodes 14 provided on the supports; 
a wire wound (wire wound to form coil 15) around the shaft and including end portions 15b connected to the terminal electrodes, the wire being exposed at a side (front or back side) of the shaft; and 
a bottom cover member (dotted member 12 at lower side) that covers a boundary portion (border line between shaft and left or right support) between the shaft and one of the supports at a bottom of the shaft (para. [0129]). Ogawa does not expressly teach 
each terminal electrode includes an end electrode section on an end face of a corresponding one of the supports, and
an entire top edge of the end electrode section is substantially upwardly convex and arc- shaped.
Toi et al., hereinafter referred to as “Toi,” teaches an inductor component (Fig. 1), wherein
each terminal electrode 5 includes an end electrode section 5c on an end face 2b of a corresponding one of the supports 2, and
an entire top edge of the end electrode section is substantially upwardly convex and arc- shaped (col. 5, lines 24-40). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the convex and arch-
With respect to claim 2, Ogawa teaches the inductor component according to claim 1, wherein 
the terminal electrode is formed outside the boundary portion, and 
the bottom cover member directly covers the boundary portion (para. [0129]). 
With respect to claims 3 and 17, Ogawa teaches the inductor component according to claims 1 and 2, respectively, wherein the bottom cover member is made of a magnetic material (para. [0129]). 
With respect to claims 4 and 18, Ogawa teaches the inductor component according to claims 1 and 2, respectively, wherein the bottom cover member does not project downward beyond the supports (para. [0129]). 
With respect to claims 6 and 20, Ogawa teaches the inductor component according to claims 1 and 2, respectively, further comprising: 
a top cover member (dotted member 12 at upper side) that is disposed at least between the supports and covers a top face of the shaft (para. [0129]). 
With respect to claim 7, Ogawa teaches the inductor component according to claim 6, wherein the bottom cover member and the top cover member are apart from each other (para. [0129]). 
With respect to claim 8, Ogawa teaches the inductor component according to claim 1, wherein 
the wire includes a wound portion (wire portion on the shaft) wound around the shaft, connected portions (portions on the supports) connected to the terminal electrodes, and extending portions (portion between wound portion and connected portions) that extend between the wound portion and the connected portions, and 
the bottom cover member covers one of the extending portions (para. [0129]). 
With respect to claim 9, Ogawa in view of Toi teaches the inductor component according to claim 1, wherein
each terminal electrode includes a bottom electrode section 2a on a bottom face of a corresponding one of the supports, and 
the end electrode section is higher at a central portion of the end electrode section in a width direction of the end face than at an end portion of the end electrode section in the width direction of the end face (Toi, col. 5, lines 24-40). 
With respect to claim 11, Ogawa in view of Toi teaches the inductor component according to claim 9, wherein a ratio of a height of the central portion of the end electrode section in the width direction of the end face to a height of the end portion of the end electrode section in the width direction of the end face is about 1.1 or greater (Toi, col. 5, lines 24-40). As seen clearly in FIG. 1 of Toi, Toi would have the claimed limitation. 
With respect to claim 12, Ogawa in view of Toi teaches the inductor component according to claim 9, wherein a ratio of a height of the central portion of the end electrode section in the width direction of the end face to a height of the end portion of the end electrode section in the width direction of the end face is about 1.2 or greater (Toi, col. 5, lines 24-40). As seen clearly in FIG. 1 of Toi, Toi would have the claimed limitation. 
 With respect to claim 13, Ogawa in view of Toi teaches the inductor component according to claim 9, wherein a ratio of a height of the central portion of the end electrode section in the width direction of the end face to a height of the end portion of the end electrode section in the width direction of the end face is about 1.3 or greater (Toi, col. 5, lines 24-40). As seen clearly in FIG. 1 of Toi, Toi would have the claimed limitation. 
With respect to claim 14, Ogawa in view of Toi teaches the inductor component according to claim 9, wherein
each terminal electrode further includes a side electrode section 5c on a side face 2c of the corresponding one of the supports, and 
. 

6.	Claims 5, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Toi, as applied to claims 1-2 above, and further in view of Takeda et al. (U.S. Patent No. 5,963,119).
With respect to claims 5 and 19, Ogawa in view of Toi teaches the inductor component according to claims 1 and 2. Ogawa in view of Toi does not expressly teach a width dimension of the shaft is less than a width dimension of the supports. 
Takeda et al., hereinafter referred to as “Takeda,” teaches an inductor component (e.g. FIGs. 1 and 4A-4B), wherein a width dimension (L2 – 2(L4)) of the shaft 12 is less than a width dimension L2 of the supports 16 (col. 3, lines 5-12). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the core dimensions as taught by Takeda to the inductor component of Ogawa to reduce size yet free from breakage (col. 1, lines 37-42).
 With respect to claim 15, Ogawa in view of Toi teaches the inductor component according to claim 1. Ogawa does not expressly teach part of the inductor component including the core and the terminal electrodes has a length dimension of less than or equal to about 1.0 mm, a width dimension of less than or equal to about 0.6 mm, and a height dimension of less than or equal to about 0.8 mm. 
Takeda teaches an inductor component (e.g. FIGs. 1 and 4A-4B), wherein part of the inductor component including the core and the terminal electrodes has a length dimension of less than or equal to about 1.0 mm, a width dimension of less than or equal to about 0.6 mm, 
With respect to claim 16, Ogawa in view of Toi and Takeda teaches the inductor component according to claim 15, wherein the height dimension is greater than the width dimension (Takeda, col. 2, lines 53-60). In Takeda, the height L3 could be 0.6 mm, and the width L2 could be 0.3 mm.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837